ATTORNEY GRIEVANCE COMMISSION                                IN THE
OF MARYLAND                                                  COURT OF APPEALS
200 Harry S. Truman Pkwy., Ste. 300                          OF MARYLAND
Annapolis, MD 21401

               Petitioner.
                                                             Misc. Dockel AG

V.                                                                     43
                                                             No.
KEVIN MICHAEL ROY


                                                             September Term 2016
               Respondent.


                                            ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent, filed

herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgement therein that

sufficient evidence exists to sustain allegations that he committed professional misconduct in

violation of Rules 1.1, 1.3, 1.4, 1.15(a), 1.16(d), and 8.1(b) of the Maryland Lawyers' Rules of

Professional Conduct in effect at the time of the misconduct, it is this 5 th                day of

 October        ,2016,

       ORDERED, that Kevin Michael Roy, Respondent, be and hereby is indefinitely

suspended from the practice of law in this State, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Kevin Michael Roy

from the register of attorneys in this Court, notify Respondent of the tiling of this order in

accordance with Maryland Rule 19-742(a)(1), and comply with the notice provisions set forth

in Maryland Rule 19-761(6).

                                                      /s/ Clayton Greene Jr.
                                                      Senior Judge